Citation Nr: 1113700	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  02-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an initial compensable rating prior to July 2010 and a rating in excess of 10 percent thereafter for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1954 to November 1956. 

This appeal comes before the Board of Veterans' Appeals (Board) from December 2001 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in December 2002.  A transcript of the hearing is associated with the claims file. 

In March 2004, the Board remanded the claim for further development.   In March 2006, the Board denied service connection for a low back disorder.  In March 2007, the U.S. Court of Appeals for Veterans Claims (Court) vacated the decision and remanded the claim for further action in accordance with a Joint Motion for Remand. 

In January 2008, the Board again denied service connection for a low back disorder.  In a November 2009 Memorandum Decision, the Court vacated the decision and remanded the appeal for further proceedings consistent with its decision. 

In June 2010, the Board remanded the claim for further development.  
 



FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine first manifested greater than one year after service and is not related to his active service.

2.  Prior to July 2010, the Veteran's bilateral hearing loss was evaluated as level II bilaterally.  The disability imposed difficulty in hearing conversations.  

3.  In July 2010, the Veteran's bilateral hearing loss was evaluated as level IV bilaterally.  The disability imposed difficulty hearing and understanding in all situations, especially in high background noise.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2010).

2.  The criteria for a compensable rating prior to July 2010 and a rating in excess of 10 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence in May 2001, the RO provided notice that did not meet the requirements.  Therefore, the Board concludes that adequate notice was not provided prior to the initial adjudication of the claim. 

An additional notice in June 2004 explained the Veteran's and VA's respective roles in obtaining relevant evidence but did not provide the criteria for substantiating a claim for service connection.  A notice in March 2006 provided only the criteria for the assignment of a rating and effective date should service connection be granted.  Although adjudicative documents may not substitute for adequate notice, the RO did provide the criteria for service connection in the December 2001 rating decision and in a February 2002 statement of the case.  The Board also provided the criteria in its decisions in 2006 and 2008.  In many written statements to the RO and to the Board, in a Board hearing in December 2002, and in correspondence to the Board in September 2007 and January 2011, the Veteran provided evidence of his contended injury and symptoms in and after service and his current symptoms and diagnosis.  Following supplemental statements of the case in February 2005, November 2010, and December 2010 and following Board remands in March 2006 and June 2010, the Veteran and his representative were provided opportunities to respond and present additional evidence.  The Board concludes that the Veteran had actual knowledge of the requirements to substantiate a claim for service connection, the types of evidence that would be considered, the respective responsibilities of VA and the Veteran to obtain relevant evidence.  Therefore, the Board concludes that the notice errors were not prejudicial to the Veteran.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  The Veteran's service treatment records consist of a physical examination obtained one month prior to discharge and the Veteran's certification one month later of no changes to his medical status.  No entry physical examination or records of clinical care in service have been recovered.  When a veteran's records have been destroyed, VA has an obligation to search for alternative records that might support the veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In December 2001, the Veteran provided information to assist in the development of alternative sources of evidence of service medical treatment.  The Veteran reported his unit assignments only at the division level.  In July 2004, the National Personnel Records Center notified VA that no additional records were available as they were suspected of destruction in a fire.  On remand in March 2004, the Board directed additional efforts to obtain service treatment records.  In September 2004, the RO requested additional information from the Veteran to support a more detailed search at a company or battalion level.  No response from the Veteran was received.  The Board concludes that a reasonable effort has been made to recover additional relevant service treatment records and alternative documents.  

The Board is mindful that in cases where the Veteran's service treatment records have been destroyed, the Board has a heightened duty to consider and discuss the evidence of records and supply well reasoned bases for its decision.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  

In July 2004, the Veteran provided a list of five medical facilities where he was admitted for treatment of low back and leg pain from 1974 to 1984.  The facilities reported that any records from that period of time were no longer held or that there was no record of the Veteran's admission to the facility.  The RO informed the Veteran in a February 2005 supplemental statement of the case.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Regarding the claim for an increased initial and staged rating for bilateral hearing loss, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, no further duty to notify was applicable once service connection had been granted.

The Veteran served as a U.S. Army infantryman with assignments in engineering and armored infantry units.  The Veteran contends that he injured his lower back during basic training, that he experienced low back pain during and after service, and that his current degenerative disc disease of the lumbar spine is related to the injury in service.  

Low Back Disability 

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  

In an April 2001 claim for service connection, the Veteran noted that his low back disability first manifested in 1954 when he hurt his back in physical training drills.  In a December 2002 Board hearing, the Veteran stated that he was in basic training when he climbed up a ramp and fell from the top, landing on his buttocks.  He experienced back and leg pain at the time and continued to experience pain during the remainder of his service that included infantry training with field exercises and motor pool duties cleaning work areas and tracked vehicles, and driving trucks hauling fuel and vehicle parts.  The Veteran stated that he thought that he fractured his coccyx based on treatment after service that partially relieved his symptoms.   The treatment is discussed in more detail below.  In a July 2010 VA examination, the Veteran reported that he was injured in a crawl drill during basic training.  The Veteran reported that no X-rays were obtained but that he was prescribed medication for pain and was issued a light duty order for the entire remainder of his service.  

In October 1956, a military physician performed a discharge examination and noted no reports by the Veteran or clinical observations of any spinal abnormalities.  The physician noted details such as three scars on the arm, thigh, and knee.  The physician noted no significant or interval history and no defects or diagnoses.  The physician assigned a profile with no restrictions of activity.   Several weeks later in November 1956, the Veteran signed a certificate that there were no changes in his physical condition since the last physical examination.  

In statements in December 2001 and July 2004, the Veteran noted that he visited three physicians starting in 1957.  He did not recall their names and noted that their offices no longer exist.  The Veteran noted that he was admitted to five hospitals for treatment of low back and leg pain in 1974, 1976 or 1977, 1977, 1978 or 1980, and 1984 or 1985.  He noted that his coccyx was surgically removed during the latter admission.  These facilities all reported that there was no record of his admission or that any records had been destroyed, and the RO determined that one hospital was no longer in existence.   In a December 2001 statement, the Veteran noted that he worked after service as a factory machine operator, as a self-employed proprietor of a liquor store, and as a tower man, motorman, and conductor for a large city transit authority until 1995.  

In December 2004, the Veteran submitted a copy of a physician's report to an insurance department of a Veteran's workplace injury.  The physician noted that the Veteran was a car repairman and was injured in August 1984 while working at a shop.   The physician noted that he provided treatment about two weeks after the accident.  He noted that the Veteran was not hospitalized and that he prescribed a whirlpool bath and advised no work for two to three weeks.  The physician obtained X-rays and diagnosed, "Fracture of the coccyx, proximal segment, with severe pain and limitation of motion. Acute, traumatic sprain of the low back with some loss of lumbar lordosis; radiating sciatica down the lower extremities."   The report form had a space for the history of previous accidents, defects, operations, and serious illnesses.  The physician made no entries.  In the Board hearing, the Veteran reported that he received some treatment after the accident which he described as a fall.  Te symptoms had not improved so he underwent the surgical removal of the coccyx in 1985 or 1986 at a hospital that is now closed.  The Veteran stated that after the surgery, his leg and back pain got much better.  He acknowledged that he no longer experienced leg pain but continued to have low back pain for which he took oral medication.  The Veteran stated that his physician told him that his coccyx was probably already fractured as he could not have done so in the workplace accident because the way he fell.  The identity and time of this physician's statement to the Veteran were not specified, and no such conclusion is of record by any physician.  

Records of private outpatient treatment from 1995 to 2001 showed that the Veteran continued to report low back pain.  In March 1995, a physician noted that the Veteran's coccyx was removed when he had an injury.  In June 1996, the Veteran's attending physician noted that the Veteran had undergone surgery for an unhealed fractured coccyx seven or eight years earlier (1988 or 1989) and continued to experience symptoms of arthritis at that part of the spine.  On one occasion, the Veteran was unable to complete a treadmill test because of back pain.  On another occasion, the Veteran's physician noted that the Veteran was unable to work because of heart disease, hypertension, respiratory disease, and arthritis of the neck and lower back.  

In July 2004, a private physician noted, " [the Veteran] injured his back in 1955, broke coccyx & dev. lumbar strain & discs.  In 1985 had back surgery in Chicago."  The physician further noted that the Veteran continued to experience back pain after extended walking and standing.  The physician diagnosed chronic back pain, status post lumbar surgery.  

In correspondence in November 2005, the mayor of the Veteran's hometown attested to the Veteran's reliability and trustworthiness and noted that the Veteran had assisted other citizens in constructing a playground.  

In June 2010, the Board remanded the claim to obtain a VA examination of the lumbar spine.  The Board requested that the examiner provide an opinion whether any currently diagnosed low back disability was etiologically related to any incident of the Veteran's service including his reported fall in basic training.  The Board advised the examiner that the Veteran was competent to report the circumstances of the fall and the onset of symptoms and that his reports must be considered.  

In July 2010, a VA physician noted a review of the claims file and the Veteran's report of a fall during a crawl drill in basic training.  The Veteran reported that no X-rays were obtained but that he was prescribed oral medication for pain and light duty for the remainder of his service.  The physician also noted the Veteran's reports of hospital admissions for back pain in 1976 to 1980, a fall at work in 1984 when he sustained a coccyx injury, and the workup that showed a fractured coccyx which led to the removal of three vertebrae at the now-closed hospital.  The physician noted the no-work order in 2000.  The Veteran reported that after the surgery, the pain slightly improved but that he continued to experience daily pain with episodic flare-ups that last all day and were precipitated by prolonged sitting and standing.  After evaluating the Veteran's current symptoms and imaging studies, the physician diagnosed degenerative disc disease of the lumbar spine with facet sclerosis at L4-5 and L5-S1 and narrowing of the disc space at L5-S1.  The physician noted that there was no continuity of care between the fall in 1954 and 1976 and between the hospitalization in the 1970s and the injury in 1984.  The physician concluded that the current evidence was consistent with the Veteran's age and that it was less likely than not that the current low back disability was related to any incident in service including the fall in basic training.  

In correspondence in January 2011, the Veteran objected to the adequacy of the July 2010 examination because the examiner's rationale was affected by the Veteran's lack of care between 1954 and 1976 and between 1976 and 1984.   Citing Savage v Gober, 10 Vet. App. 488 (1997), the Veteran contends that symptoms not treatment are the essence of continuity of a condition.  The Veteran contended that consideration of a lack of treatment was an illegitimate reason to support an adjudicatory decision.   

As a preliminary matter, the Board concludes that the VA examination of July 2010 was adequate and that there has been substantial compliance with the instructions of the Board's June 2010 remand.  The Board did not request that a medical examiner evaluate continuity of symptoms but rather whether the current back disorder was related to the contended injury or any other aspect of service.  The Veteran correctly cited Savage for the principle that medical nexus evidence is not required to establish continuity of symptoms.  However, the Court further held that because it does not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical nexus evidence is required to demonstrate such a relationship unless it is one as to which a lay person's observation is competent.  Savage at 479.   The Board concludes that when asked to determine the medical etiology of a current disorder, a competent medical professional must consider the nature and severity of any contended injury and ensuing symptoms to include whether those symptoms were so severe as to warrant medical care and what that medical care may have revealed about the origin of the disorder.  

Next, the Board will evaluate the bounds of competency and credibility of the Veteran's lay evidence.  The Board concludes that the Veteran is competent to describe events in service such as the fall or crawling exercise that he performed in basic training, his subsequent military duty assignments, and post-service doctors visits, hospital admissions, and civilian occupations.  The Veteran is also competent to report on his observed symptoms which he described as general low back and leg pain.  However, the Veteran is not competent to conclude that he sustained a coccyx fracture in service, that any fall was sufficient to cause spinal damage, or that his general low back pain was indicative of spinal damage or chronic disease.  All of these conclusions require examination, imaging studies, and evaluation by a medical professional.  In this case, the Veteran is not competent to identify spinal injury or disease, did not report a contemporaneous medical diagnosis, and did not describe symptoms that were later diagnosed by a medical professional.  Therefore, the provisions of Jandreau do not apply.  

Regarding credibility, the Board takes note and does not contest the mayor's attestation of the Veteran's general trustworthiness and concludes that some of the Veteran's lay evidence is credible because it is consistent with the nature and circumstances of the Veteran's service.  It is possible that a soldier could sustain falls, land awkwardly, or overexert musculature during military training.  It is possible that a soldier could experience episodes of back muscle strain after engaging in prolonged marches, demanding infantry maneuvers, extended truck operations, and maintenance of tracked vehicles.  It is also possible that the symptoms could be experienced in the course of work as a factory machine operator, proprietor of a liquor store, or various physical labor positions in a railroad system.  However, the Veteran's record of two years of military service and post-service employment from 1956 to 1984 demonstrated a sustained capacity for occupations requiring heavy physical labor.  

The Board concludes that certain lay evidence offered by the Veteran is not credible because it is inconsistent with other evidence of record.  It is not credible that the Veteran sustained a fractured coccyx or a severe spinal injury in service.  The Veteran acknowledged that he received only oral medication but no X-rays after the fall in basic training.  This indicates that either he or a medical clinician did not consider the fall and symptoms to be so severe as to warrant further investigation.  It is not credible that the Veteran was placed on light duty for the remainder of his service.  Subsequently, the Veteran satisfactorily completed his service that included rigorous infantry training and exercises and loading, operating, and maintaining heavy vehicles.  Significantly, on his discharge physical examination there was no report by the Veteran or observation by a military physician of any spinal abnormalities.  It is not credible that a soldier be on restricted duties for most of his service yet perform rigorous work and have no abnormalities and no limitation of duty in the final physical examination.  Moreover, the Veteran signed a certificate a few weeks later acknowledging no change to the results of the examination.  Therefore, the Board concludes that the Veteran's reports of a continuity of sustained back pain is not credible and does not establish the existence of a chronic spinal disorder in service.  

The Veteran's lay reports of five hospital admissions for low back pain between 1974 and 1984 and the occurrence of a fracture of the coccyx in service are also not credible.  In the 1984 medical insurance report, the physician noted no history of previous accidents, defects, operations, or serious illnesses.  The Board concludes that this is not a mere oversight as such information would be critical to an insurance determination.  Information regarding symptoms of long term chronic back pain from a service injury could come only from the Veteran.  Either the earlier symptoms did not exist, or the Veteran declined to disclose them, both unfavorable to his credibility.  Multiple hospitalizations for low back treatment would have been noted in this report.  Moreover, the physician noted a confirmed fracture of the coccyx after the workplace injury, and there is no record of this or any other physician postulating that the fracture occurred at an earlier time.  

In correspondence in June 2011, the Veteran contended that this insurance report was "minimal" because there was no account of how the injury occurred.  On the contrary, the Board places significant probative weight on the report which was made by a medical professional for the purposes of justifying financial benefits of importance to the Veteran.  In his hearing, the Veteran stated that the workplace injury was a fall.  He further stated that a physician later told him the nature of the fall could not have caused a fractured coccyx which is inconsistent with the clear objective of the report to document a fracture of the coccyx as a result of the 1984 workplace fall.  

The Veteran was not hospitalized, and the treatment after the workplace injury was conservative until healing was not forthcoming and surgical removal occurred at some time between 1985 and 1989 as later reported by the Veteran to his clinicians.  This further discredits the contention that the Veteran was hospitalized five times prior to the coccyx X-ray but not after the fracture was first identified.  The Veteran reported partial relief of his symptoms after the surgery.  None of the private clinicians referred to the Veteran's back pain as originating from an injury in service until 2004, after the Veteran filed a claim for service connection.  Notably, the physician in July 2004 noted the Veteran's report of an injury in 1955 but did not mention a workplace injury in 1984 that precipitated the coccyx removal.  As the Veteran's lay statements of the occurrence of a coccyx fracture and post service treatment prior to 1984 are not credible, the Board concludes that the Veteran was not hospitalized on multiple occasions between 1974 and 1984 for a low back disorder and that the Veteran sustained the coccyx fracture in an accident at work in 1984.  

With due concern of the absence of service clinical treatment records, the Board places greatest probative weight on the results of the discharge physical examination of record and the 1984 medical insurance report of record and places little probative weight on the Veteran's lay statements of sustained chronic symptoms prior to 1984.  The Board concludes that there was no continuity of symptoms of a chronic lumbar spine disorder prior to 1984.  

Notwithstanding the absence of a continuity of symptoms, the Board will address whether there is a medical nexus between the current degenerative disc disease and any aspect of service.  The Board places greatest probative weight on the opinion of the VA physician in July 2010 who reviewed the claims file and noted consideration of  the Veteran's description of a crawling exercise in service, the discharge physical examination, and the treatment records and insurance report in 1984.   The physician properly considered whether chronic residuals of an injury to the spine were manifest from the Veteran's reports of back pain that did not require X-ray and were not observable by the examiner or reported by the Veteran at the time of discharge.  The physician also noted that the 1984 fracture was resolved by removal of the damaged vertebrae.  The physician made a positive finding, not that the current disorder was related to any injury including the documented 1984 workplace fracture, but that the current degenerative disc disease  was the result of aging and not any aspect or injury in service.  There are no contradictory opinions of record.  

The weight of the credible and probative lay and medical evidence demonstrates that the Veteran's current lumbar degenerative disc disease first manifested many years after service and is not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Each disability must be considered from the point of view of the veteran working or seeking work. 
38 C.F.R. § 4.2.  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  These averages are entered into a table of the rating schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
An alternative method of rating exceptional patterns of hearing impairment is set forth in 38 C.F.R. § 4.86 but is not applicable in this case. 

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

As noted above, the Veteran served as a U.S. Army infantryman and was assigned to engineering and armored units.  In a written statement in December 2001 and in a June 2005 VA examination, the Veteran reported exposure to high levels of noise from infantry weapons and operation of large tracked vehicles in training exercises in service.  After service, the Veteran worked as a factor machine operator and in several operations and repair positions for a large city transit system.  Service and post-service medical treatment records prior to 2005 are silent for any symptoms of degraded hearing acuity or organic ear disease.  The RO received the Veteran's claim for service connection for bilateral hearing loss in June 2004. 

In June 2005, a VA audiologist noted the Veteran's history of exposure to high noise levels.  The Veteran denied any ear infection or surgery.  The Veteran reported that he experienced gradually deteriorating hearing acuity since 1955 and that he currently had difficulty understanding conversation.  On examination, the audiologist noted excessive cerumen.  Puretone hearing acuity thresholds were measured as 25, 25, 30, and 30 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 25, 25, 30, and 35 decibels at the same frequencies in the left ear.  The average thresholds were 28 decibels in the right ear and 29 decibels in the left ear.  Speech discrimination scores were 90 percent bilaterally.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level II bilaterally.  The audiologist diagnosed mild to moderate bilateral sensorineural hearing loss with good speech discrimination.   The audiologist noted that the Veteran no medical follow-up was necessary.  

In July 2005, the RO granted service connection and a noncompensable rating for bilateral hearing loss, effective in June 2004, the date of receipt of the claim for service connection.  In a December 2005 notice of disagreement, the Veteran noted that his hearing had further degraded by the time he received notice of the rating in July 2005. 

In March 2006, a VA audiologist noted the Veteran's report of degraded hearing since his last evaluation.  On examination, the audiologist noted an occluded right ear canal and ordered irrigation to remove cerumen.  The audiologist referred to new puretone threshold testing but described the results only in terms of decreased thresholds at certain frequencies compared to the July 2005 tests.  Specifically, the thresholds decreased 20 decibels at 3000 to 4000 Hz on the right and 15 decibels at 3000 Hz on the left.  The complete test results including speech discrimination scores, if obtained, were not recorded.  The audiologist did not comment on the impact of the disability other than to note that the Veteran would only receive a nominal benefit from hearing aids.  As the Veteran was motivated to use hearing aids on a trial basis, he was fitted for the devices which were issued in May 2006.  

No subsequent outpatient treatment or examination for hearing acuity is of record until July 2010 when a VA audiologist noted a review of the claims file and the Veteran's reports of significant difficulty understanding conversations in all situations, worse in high background noise, but no other effects on daily activities or capacity for employment.  The Veteran did not report and the audiologist did not comment on the use or efficacy of hearing aids.   Puretone hearing acuity thresholds were measured as 30, 35, 55, and 55 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 30, 40, 55, and 50 decibels at the same frequencies in the left ear.  The average thresholds were 43.75 decibels in the right ear and 45 decibels in the left ear.  Speech discrimination scores were 70 percent bilaterally.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level IV bilaterally.  The audiologist diagnosed mild to moderately severe bilateral sensorineural hearing loss with fair speech discrimination.  

The Board concludes at a compensable rating prior to July 2010 is not warranted.  Regrettably, the Veteran has not identified and the record does not contain any private audiometric testing to supplement the two adequate VA examinations.  The audiometric test performed in June 2005 showed a hearing acuity level of II bilaterally which corresponds in Table VII to a noncompensable rating.  The impact of the disability was described by the Veteran as difficulty hearing conversations.  There was no evidence that the Veteran sought or received special otological care or that his daily activities and his capacity for employment were otherwise restricted.  As the rating criteria adequately contemplate difficulty in understanding speech, a referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321.  

The Board considered the lay evidence from the Veteran that his hearing disability became more severe starting in July 2005.  The Board concludes that the VA audiometric consultations in March and April 2006 are not adequate for rating purposes.  The Veteran agreed with this assessment in correspondence in June 2010.   Speech discrimination test results, if obtained, were not included in the report.  The audiologist noted that the tests that were performed showed no significant decreases in threshold.  The audiologist cited several "decreases" at certain frequencies but it is not clear what the numbers represent.  If they represent an amount of change to be added to the 2005 results, the average thresholds would increase to 37.5 and 32.5 in the right and left ears respectively.   However, without a significant change in speech discrimination, which was not noted or measured, the numerical designation would remain at II.  Moreover, the audiologist concluded that the Veteran did not meet the requirements for hearing aids, but they were nevertheless issued at the Veteran's request.  The Board acknowledges that the April 2006 audiologist's assessment does show some deterioration, subjectively assessed by the examiner as substantially unchanged.  Because the test was not adequate for rating purposes and because the data presented is unclear, the evidence is not sufficient to warrant a compensable rating.  

In correspondence in June 2004, the RO informed the Veteran that private medical records and lay statements would be considered in the evaluation of his hearing disability.  None have been received. 

The Board concludes that a 10 percent rating, but not higher, is warranted effective the date of the July 2010 VA examination that showed a bilateral numerical designation of IV which corresponds to a 10 percent rating in Table VII.  The impact of the disability is increased difficulty hearing conversation especially in high background noise.  However, there is no report by the Veteran or assessment by the examiner of a disability so severe as to require medical intervention or impair daily activities or a capacity for gainful employment.  As the rating criteria contemplate this hearing difficulty, a referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321. 

The Board considered whether an earlier effective date was appropriate.  However, the assignment of a compensable rating prior to July 2010 could only be based on speculation in the rate of change of the severity of the disorder and not based on measurements as required by regulation.  Notably, a compensable rating requires at least one ear to be at level IV and the other at level III to reach the 10 percent assignment, a substantial change from the level II noted in 2005 with an audiologists subjective assessment of no substantial change in 2006.  Moreover, the Veteran had the opportunity to provide private test results throughout the regrettably long period of litigation, but none were obtained.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disability is denied.  

A compensable rating prior to July 2010 and a rating in excess of 10 percent thereafter for bilateral hearing loss are denied.  


____________________________________________
D.C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


